UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 FORM N-Q Item 1. Schedule of Investments. 2 STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. September 30, 2010 (Unaudited) Common Stocks90.8% Shares Value ($) Consumer Discretionary8.6% Christian Dior 293,500 38,362,979 McDonald's 769,700 57,350,347 McGraw-Hill 657,000 21,720,420 News, Cl. A 2,212,308 28,892,742 News, Cl. B 166,900 2,513,514 Target 759,100 40,566,304 Walt Disney 550,000 18,210,500 Consumer Staples29.3% Altria Group 2,373,700 57,016,274 Coca-Cola 1,845,000 107,969,400 Estee Lauder, Cl. A 317,900 20,100,817 Fomento Economico Mexicano, ADR 170,500 8,649,465 Kraft Foods, Cl. A 900,568 27,791,528 Nestle, ADR 1,921,150 102,647,045 PepsiCo 909,300 60,413,892 Philip Morris International 2,373,700 132,974,674 Procter & Gamble 1,367,300 81,996,981 SYSCO 434,100 12,380,532 Wal-Mart Stores 789,100 42,232,632 Walgreen 1,272,200 42,618,700 Whole Foods Market 157,500 a,b 5,844,825 Energy17.0% Chevron 992,400 80,434,020 ConocoPhillips 881,700 50,636,031 Exxon Mobil 1,998,598 123,493,370 Halliburton 542,200 17,930,554 Occidental Petroleum 671,600 52,586,280 Royal Dutch Shell, ADR 651,800 a 39,303,540 Total, ADR 834,900 a 43,080,840 Financial6.7% Bank of America 2,096,950 27,491,015 Berkshire Hathaway, Cl. A 322 b 40,089,000 Franklin Resources 200,000 21,380,000 HSBC Holdings, ADR 418,166 a 21,155,018 JPMorgan Chase & Co. 1,308,400 49,810,788 Health Care9.8% Abbott Laboratories 1,051,300 54,919,912 Becton Dickinson & Co. 39,300 2,912,130 Intuitive Surgical 21,200 b 6,015,288 Johnson & Johnson 1,445,900 89,587,964 Medtronic 379,500 12,743,610 Merck & Co. 434,000 15,975,540 Novo Nordisk, ADR 258,500 25,446,740 Roche Holding, ADR 808,400 27,590,692 Industrial3.6% Caterpillar 312,500 24,587,500 General Dynamics 70,000 4,396,700 General Electric 1,877,400 30,507,750 United Technologies 376,600 26,825,218 Information Technology13.0% Apple 324,200 b 91,991,750 Automatic Data Processing 497,800 20,922,534 Cisco Systems 947,100 b 20,741,490 Intel 3,014,500 57,968,835 International Business Machines 425,000 57,009,500 Microsoft 750,000 18,367,500 QUALCOMM 302,000 13,626,240 Texas Instruments 1,152,200 31,270,708 Materials2.8% Freeport-McMoRan Copper & Gold 350,600 29,937,734 Praxair 385,100 34,759,126 Rio Tinto, ADR 59,200 a 3,476,816 Total Common Stocks (cost $1,478,680,444) Other Investment8.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $207,221,000) 207,221,000 c Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,229,310) 8,229,310 c Total Investments (cost $1,694,130,754) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $7,997,681 and the market value of the collateral held by the fund was $8,229,310. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,694,130,754. Net unrealized appreciation on investments was $700,544,860 of which $777,391,954 related to appreciated investment securities and $76,847,094 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Staples 29.3 Energy 17.0 Information Technology 13.0 Health Care 9.8 Money Market Investments 8.9 Consumer Discretionary 8.6 Financial 6.7 Industrial 3.6 Materials 2.8  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepaym credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investm The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,869,512,169 - - Equity Securities - Foreign+ 309,713,135 - - Mutual Funds 215,450,310 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. 3 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) 4
